DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on February 1, 2022 have been considered. Claim 20 has been canceled. New claim 21 has been added.  Claims 1-19, and 21 are pending.
Priority
3.	The certificated English translation of foreign priority document has been received and considered.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, or sale
 or otherwise available to the public before the effective filing date of the claimed invention.
            5.	Claims 1-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finlow-Bates (U.S. 33 A1), hereinafter “Finlow”.
Referring to claims 1, 8, 15:
	Finlow-Bates teaches:
A blockchain integrated station comprising: 
                      at least one processor (see Finlow, fig. 1, 102 ‘processor’); and 
           one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform one or more operations comprising (see Finlow, fig. 1, 108 ‘memory’): 
           initiating, by the blockchain integrated station, a certificate authority service to generate a root certificate (see Finlow, [0010] ‘initiating a blockchain, publishing a root certificate on the blockchain,’); 
publishing [i.e., broadcasting ] a root certificate on the blockchain,’); 
            receiving, by the blockchain integrated station, an authentication application initiated by a node in the network (see Finlow, [0010] ‘retrieving a message comprising a signing request for a digital certificate,’); and 
            in response to a determination that the authentication application passes verification, issuing a certificate to the node based on the certificate authority service (see Finlow, [0010] ‘generating a signature in response to the message using a key associated with the root certificate, and publishing the signature on the blockchain.’; [0057] ‘The signature 318 may comprise one or more of: a header indicating the signature comprises a signed digital certificate, the valid digital certificate contained within the signing request 306 signed by the root certificate or the intermediate certificate, a time stamp, ...’).
Referring to claims 2, 9, 16:
	Finlow further discloses:
	in response to determining that the blockchain integrated station accesses the network and is elected as a primary node, initiating, by the blockchain integrated station, the certificate authority service (see Finlow, [0016] ‘an apparatus that comprises one or more of a processor configured to initiate a blockchain [i.e., a primary node initiating a blockchain ], and a transceiver configured to publish a root certificate on the blockchain.’; [0019] ‘The authorizing digital certificate may comprise the root certificate, or a further certificate provided with authority through a chain of signatures commencing with a root certificate signature.’).
Referring to claims 3, 10, 17:
		Finlow further discloses:
	creating, by the blockchain integrated station, a first identity key, wherein the first identity key comprises a first identity private key and a first identity public key corresponding to the first identity private key; and providing, by the blockchain integrated station, the first identity private key to the certificate authority service, wherein the certificate authority service signs the first identity public key and description information 520 may be signed using a private key corresponding to the public key 512 in order to generate the digital signature 522.’).
Referring to claims 4, 11, 18:
		Finlow further discloses:
	wherein the certificate comprises a leaf certificate, wherein the authentication application comprises a second identity public key of the node and description information of the node, and wherein issuing, by the blockchain integrated station, the leaf certificate to the node based on the certificate authority service comprises (see Finlow, fig. 6, item 610, where certificate ‘A’ is a leaf certificate of roomt certificate ‘R’; fig. 5, item 512 corresponds to  ‘a second identity public key’ of the node, items 504, 506, 508, 510 corresponds to ‘description information of the node’): 
           providing, by the blockchain integrated station, the first identity private key to the certificate authority service, wherein the certificate authority service signs the second identity public key, the description information of the node, and the description information of the blockchain integrated station by using the first identity private key to generate the leaf certificate (see Finlow, fig. 5, item 512 ‘requester’s public key [i.e., the second identity public key ]’; [0056] ‘The digital signature may be signed with a root certificate, or an intermediate certificate, previously published on the blockchain 300.’).
Referring to claims 5, 12, 19:
		Finlow further discloses:
	determining, by the blockchain integrated station, that the node is a blockchain node of a blockchain network, wherein determining that the node is the blockchain node of the blockchain network comprises: 
          receiving, by the blockchain integrated station, a to-be-verified leaf certificate from the node (see Finlow, [0125] ‘the systems and methods of this disclosure include issuance, verification and revocation of digital certificates, and associated digital 
         verifying, by the blockchain integrated station, the to-be-verified leaf certificate based on the root certificate (see Finlow, [0125] ‘verification… digital certificates’); and 
           in response to a successful verification, determining, by the blockchain integrated station, that the to-be-verified leaf certificate is issued by the certificate authority service (see Finlow, [0125] ‘verification… digital certificates’). 
Referring to claims 6, 13:
		Finlow further discloses:
	determining, by the blockchain integrated station, that the node is a blockchain node of a blockchain network; and in response to determining that the node is the blockchain node of the blockchain network, recording, by the blockchain integrated station, information of the node into a node information list (see Finlow, fig. 9; [0107] ‘The device 902 may initiate a blockchain’; [0108] ‘maintain a list of other devices connected through the peer-to-peer network’).
Referring to claims 7, 14:
		Finlow further discloses:
	wherein the blockchain integrated station comprises a cryptographic acceleration card that is used to perform at least one of a key management operation, an encryption and decryption operation, or a signature verification operation, wherein the blockchain integrated station further comprises at least one of an intelligent network card or a smart contract processing chip, and wherein the blockchain integrated station comprises at least one of the certificate authority service, a standardized on-cloud service interface, or a standardized cross-chain service interface (see Finlow, fig. 1; [0009] ‘signing and revoking digital certificates on a blockchain’; [0015] ‘smart contract may verify the signature’; [0039] ‘certificate authority’; [0042] ‘a cryptographically secure partition 106’).
Referring to claim 21:
		Finlow further discloses:


Response to Arguments
6.	Applicant’s arguments filed on February 1, 2022 have been considered and are persuasive. However, upon further consideration, a new grounds of rejection is being made in view of new reference Finlow-Bates.  Applicant’s arguments are moot due to the new grounds of rejection.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Falk; Rainer et al. (US 20220045868 A1) disclose method for validating a digital user certificate;
(b)	Yang; Baohua (US 20210337023 A1) disclose systems and methods of providing ledger as a service;
(c)	Innocenti; Carlo (US 20200034353 A1) disclose system and method for supporting sql-based rich queries in hyperledger fabric blockchains;
(d)	Alimi; Parnian et al. (US 20190317924 A1) disclose Constructing a Multiple Entity Root of Trust;
(e)	Ackerman; Dennis Paul et al. (US 20190205773 A1) disclose methods and systems of assertional simulation;
(f)	Li; Jared et al. (US 20190104196 A1) disclose system and method for providing a representational state transfer proxy service for a blockchain cloud service;
(g)	WON; Jong Ho et al. (US 20180183587 A1) disclose Blockchain-Assisted Public Key Infrastructure for Internet of Things Applications.

 	8.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492
/KHANG DO/Primary Examiner, Art Unit 2492